Case 1:02-cv-06977-GBD-SN Document 1303 Filed 05/05/20 Page 1of 3
Case 1:03-md-01570-GBD-SN Document 6176 Filed 05/05/20 Page 1 of1

UNITED STATES DISTRICT COURT. — . we
SOUTHERN DISTRICT OF NEW YORK Qe

  

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) Wy, sf

\ OS
ECF Case a Q Cs

 

 

 

3
This document relates to: Ne v . we
Wey
Ashton, et al. v. al Qaeda Islamic Army, et al., 02-CV-6977 (GBD)(SN) AA oe

Aw

ae

;RRSESEED| FINAL ORDER OF JUDGMENT ON BEHALF OF
ASHTON PLAINTIFF IDENTIFIED AT EXHIBIT A

Upon consideration of the Ashton Plaintiffs’ Motion to Vacate and Enter New Final
Order of Final Judgment for Solatium Damages as to plaintiff Marion Knox, only, it is hereby;

ORDERED that the August 15, 2019 Order of Final Judgment for Solatium Damages
only as to plaintiff Marion Knox (MDL ECF No. 4880 at p. 32, line 15) is VACATED and that
the August 15, 2019 Order (MDL ECF No. 4880) is otherwise undisturbed; and

ORDERED that based on the reasons stated in the Ashton Plaintiffs’ prior motions for
solatium damages, including the July 31, 2019 Motion for Final Judgment on behalf of the
Ashton XII Plaintiffs (including Marion Knox) and the Declaration of James P. Kreindler, Esq.,
submitted on May 4, 2020, together with the entire record in this case, Marion Knox, as the
parent of an individual killed on September 11, 2001 in the terrorist attacks, is awarded a final
judgment of solatium damages in the amount of $8.5 million, as set forth on Exhibit A, plus
prejudgment interest to be calculated at a rate of 4.96% per annum; all interest compounded
annually.

Dated: New THON eo SQ’QRDERED:

GEPRG . DANIELS
ITE ATES DISTRICT JUDGE

 
Case 1:02-cv-06977-GBD-SN Document 1303 Filed 05/05/20 Page 2 of 3
Case 1:03-md-01570-GBD-SN Document 6176-1 .Filed 05/05/20 Page 1 of 2

EXHIBIT A

 

 
Case 1:02-cv-06977-GBD-SN Document 1303 Filed 05/05/20 Page 3 of 3

mA.

 

 

2402 a6ed OZ/SO/SO Pad T-9ZT9IUBUIND0G NS-Ag9-OZSTO-PwW-E0:T aseD

 

 
